DETAILED ACTION
1.	This office action is in response to communication filed on 08/16/2022. Claims 1-20 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 14 is objected to because of the following informalities “if” in the claim needs to remove.  Appropriate correction is required.
Appropriate correction is required.


Specification
4.	The disclosure is objected to because of the following informalities: paragraph 0076 of applicant’s specification “an architecture….wherein the summed signal is input to the first filter”. The architectures (Figures 1-9 of application) do/does not described architecture of “the summed signal is input to the first filter”. 
  




Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 depended on claim 8. In claimed 11, the subject matter “wherein the summed signal is input to the first filter” is being conflicted with the subject matter “a summed signal for input to the quantizer” in claim 8. Claim 11 being indefinite for failing to particularly point out and distinctly the subject matter “summed signal for input to the quantize or input to the first filter” of claimed invention.

7.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 is depended on claim 1, and the subject matter “wherein the loop filter further configured to receive the filtered quantized signal generated by the first filter” in claim 14 is drawing to architecture of Fig. 2F of application, while in claim 1 the subject matter “a first filter, configured to generate a filtered quantized signal, wherein the filtered quantized signal is added back into the quantizer” is drawing to architecture of Fig. 2A-2F of application. Claim 14 is being indefinite for failing to particularly point out and distinctly claim the subject matter: “filtered quantized signal from the first filter is added back into the quantizer (Fig. 2A-Fig. 2E)” or “the loop filter configured to receive the filtered quantized signal generated by the first filter” (Fig. 2F). 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 6, 8-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melanson Pub. No. 2008/0272946.
Regarding claim 1. Fig. 3 and Fig. 5 of Melanson (paragraph 0022) discloses an architecture (architecture of Fig. 3 and Fig. 5) for a class D modulator (preamble only no patentable weight), comprising: an input line  (X) for receiving an input signal (308); a summer (summer of X and Vfb) configured to subtract (subtraction of Vfb) a feedback signal (Vfb) from the input signal (X) and generate a summer output (output of summer to 310); a loop filter  (310 and 326) configured to receive the summer output (output of summer to 310) and produce a filtered output (output of 326); a quantizer (312) configured to quantize the filtered output (output of 326) and output a quantized signal (Y(z)); a main feedback loop (314, 315, 318, 316) from the quantizer (312) to the summer (summer of X and Vfb)   configured to filter  (314, 318) the quantized signal (Y(z)) to generate the feedback signal (Vfb); and a quantizer feedback loop (320, 326, 322) around the quantizer (312) including a first filter (320), configured to generate a filtered quantized signal (Lst) , wherein the filtered quantized signal (Lst) is added (326)  back into the quantizer (312).  
Regarding claim 2. The architecture of claim 1, Fig. 5 further discloses wherein the quantizer (312) feedback loop (320, 324, 322, amplifier d0) includes an amplifier (amplifier d0) configured to apply a weight (weight d0) to the quantized signal (output of 312) to generate the filtered quantized signal (output of amplifier d0).
  Regarding claim 6. The architecture of claim 2, Fig. 3 and Fig. 5 further discloses wherein the weight (d0) has a value that is less than one (paragraph 0058 discloses d0 =0.75), and wherein the filtered quantized signal (output of amplifier has the weight of d0) smaller than (since amplifier has weight d0 =0.75 is less than 1) the quantized signal (output of 312). 
Regarding claim 8. The architecture of claim 1, Fig. 3 and Fig. 5 further discloses wherein the summer (503) is a first summer (first summer 503) and further comprising a second summer (510) configured to add the filtered output (output of loop filter 502) and the filtered quantized signal (output amplifier d0) to generate a summed signal (output of 510) for input to the quantizer (312).  
Regarding claim 9. The architecture of claim 8, Fig. 3 and Fig. 5 further discloses wherein the loop filter (320, 324, 322 amplifier d0) includes a plurality of integrators (506.0…506.N-1) , wherein the filtered output (output of 502) includes a plurality of integrator outputs (C0….CN-1), and wherein each of the plurality of integrator outputs (C0….CN-1) is summed at the second summer (510) to generate the filtered output (output of loop filter 502).  
Regarding claim 10. The architecture of claim 9, Fig. 5 further discloses a plurality of feedforward paths (feedforward paths of C0….CN-1), each feedforward path (feed forward path of each 506.1…506.N-1)  from a respective integrator output of the plurality of integrator outputs  (output of each integrator (506.1…506.N-1) to the second summer (510), wherein each of the plurality of feedforward paths (feedforward paths of C0….CN-1) includes at least one of a filter (506.0…506.N-1) and an amplifier (C0….CN-1).  
Regarding claim 12. The architecture of claim 1, Fig. 3 and Fig. 5 further discloses wherein the quantizer (312) is one of a single-bit quantizer and a multi-bit quantizer (paragraph 0066).  
Regarding claim 13. The architecture of claim 1, Fig. 3 and Fig. 5 further discloses wherein the quantizer feedback loop (320, 324, 322 amplifier d0) includes one of a finite impulse response filter and an infinite impulse response filter (324 paragraph 0047).  
Regarding claim 15. The architecture of claim 1, Fig. 3 further discloses wherein the main feedback loop (314, 315, 318, 316) has an N clock cycle delay (314), wherein N is an integer (paragraph 0035).  
Regarding claim 16. Fig. 3 and Fig. 5 of Melanson discloses an method for a class D modulator (preamble only no patentable weight) comprising: receiving an input signal (X); subtracting a feedback signal (subtraction of Vfb) from the input signal (X) at a summer (summer of X and Vfb) to generate a summer output (output from summer of X and Vfb) ; filtering (310) the summer output (output from summer of X and Vfb)  at a loop filter (310, 326) to generate a filtered output (output of adder 326); 32ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0882-NP (APD742402US)quantizing (312) the filtered output (output of adder 326 )at a quantizer (312) and outputting a quantized signal (Y(z)); in a main feedback loop (314, 315, 318, 316): filtering (314) the quantized signal (Y(z)) to generate the feedback signal (Vfb); and feeding back the feedback signal to the summer (summer of X and Vfb); wherein filtering (314) the quantized signal (Y(z)) and feeding back the feedback signal (Vfb) includes adding a main feedback loop delay (delay z-1 of 314; paragraph 0035) and wherein the main feedback loop delay (delay z-1 of 314) is one or more clock cycles (paragraph 0035); and in a quantizer feedback loop (320, 324, 322): filtering (320) the quantized signal (Y(z)) to generate a filtered quantized signal (Lst); and feeding back the filtered quantized signal (Lst) to the quantizer (312).  
Regarding claim 17. The method of claim 16, Fig. 5 further discloses wherein, in the quantizer feedback loop (320, 324, 322, amplifier d0) filtering (320, 324) the quantized signal (Y(z)) includes applying a weight (d0) to the quantized signal (Yz) to generate the filtered quantized signal (output fo amplifier d0).
Regarding claim 19. Fig. 3 and Fig. 5 of Melanson discloses an architecture (architecture of Fig. 3 and Fig. 5) for a class D modulator (preamble only no patentable weight), comprising: an input line (X) for receiving an input signal (308);  26256.0882-NP (APD742402US)a summer (summer of X and Vfb) configured to subtract a feedback signal (subtraction of Vfb)  from the input signal (input signal X) and generate a summer output (output from summer of X and Vfb); a loop filter (310, 326) configured to receive the summer output (output from summer of X and Vfb) and produce a filtered output (output of 326); a quantizer (312) configured to quantize the filtered output (output of 326) and output a quantized signal (Y(z)); and a main feedback loop (341, 314, 318, 316) from the quantizer (312) to the summer (Summer of X and Vfb) configured to filter (314) the quantized signal (Y(z)) to generate the feedback signal (Vfb), wherein the main feedback loop (341, 314, 318, 316)  has a delay of one or more clock cycles (delay z-1 of 314; paragraph 0035).  
Regarding claim 20. The architecture of claim 19, Fig. 3 further comprising a quantizer feedback loop (320, 324, 322) around the quantizer (312) including a first filter (320), configured to generate a filtered quantized signal (Lst), wherein the filtered quantized signal (Lst) is added back (326) to an input to the quantizer (312).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim(s) 3-5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Melanson as applied to claims 2 and 16 above, and further in view of Dagher et al. Pub. No. 2018/0241409.
Regarding claims 3 and 18. Melanson as applied to claims 2 and 16 above, respectively, Fig. 5 of Melanson further discloses wherein the quantizer feedback loop (320, 324, 322, amplifier do) is a first quantizer feedback loop (first feedback loop 320, 324, 322, amplifier Do of quantizer) and the filtered quantized signal (output of amplifier do) is a first filtered quantized signal (output of amplifier do is a first filtered quantized signal).
However, Melanson  does not discloses a second quantizer feedback loop in parallel with the first quantizer feedback loop, wherein the second quantizer feedback loop is 30ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0882-NP (APD742402US) configured to generate a second filtered quantized signal, and wherein the second filtered quantized signal is added back to the quantizer. 
Fig. 1 of Dagher et al. discloses an architecture of a delta-sigma modulator comprising: a quantizer (105); a first quantizer feedback loop (1061) generates  a first filtered quantized signal (filtered quantized output of 1061), and further comprising a second quantizer feedback loop (1062)  in parallel with the first quantizer feedback loop (1061), wherein the second quantizer feedback loop (1062) is  configured to generate a second filtered quantized signal (filtered quantized output of 1062), and wherein the second filtered quantized signal (filtered quantized output of 1062) is added (Adder) back to the quantizer (105). 
Melanson and Dagher et al. are common subject matter of quantizer feedback loop; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Dagher et al. into Melanson for the purpose of implementing sampling rate scaling of an excess loop delay (ELD)-compensated continuous-time delta-sigma modulator (paragraph 0005 of Dagher et al.). 
 
Regarding claim 4. Melanson  combined multiple filter quantized loops around quantizer taugh by Dagher to claim 3 above, Fig. 5 of Melanson  discloses wherein a weight (weight coefficient d0)  is a first weight (first weight of coefficient d0 ) and wherein the second quantizer feedback loop (multiple quantize loops quantized loop taught by Dagher incorporated into Melason applied to claim 3 above) includes a second amplifier (second amplifier for second loop) configured to apply a second weight (second weight a2 of second quantize loop taught by Dagher incorporated into Melanson applied to claim 3 above) to the quantized signal (output of 312) to generate the second filtered quantized signal (second filtered output of second filter quantize loop as combined Dagher applied to claim 3 above). 
Regarding claim 5. Melanson combined with multiple filter quantized loops Dagher et al. applied to claim 4 above, Fig. 1 of Dagher et al. further discloses wherein the first weight (a1) is less than the second weight (a2, a3…ak); therefore, Melanson combined with multiple quantized loops with different weight for each loop taught by Dagher disclosed every limitation of claimed invention.  


Regarding claim 7. Melanson as applied to claim 2 above, does not discloses a plurality of quantizer feedback loops around the quantizer. 
Fig. 1 of Dagher et al. discloses an architecture of a delta-sigma modulator comprising: a quantizer (105); a plurality of quantizer feedback loops (1061….106k) around the quantizer (105). 
Melanson and Dagher et al. are common subject matter of quantizer feedback loop; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Dagher et al. into Melanson for the purpose of implementing sampling rate scaling of an excess loop delay (ELD)-compensated continuous-time delta-sigma modulator (paragraph 0005 of Dagher et al.). 
Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

7/8/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845